105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Samuel HERNANDEZ, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 96-3119.
United States Court of Appeals, Eighth Circuit.
Jan. 10, 1997.

Petition for Review of the Decision of the Railroad Retirement Board.
R.R.B.
AFFIRMED.
Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Samuel Hernandez petitions this court for review of the final decision of the Railroad Retirement Board that he is no longer entitled to have his annuity calculated under the special guaranty provision of the Railroad Retirement Act. 45 U.S.C. § 231b(f)(3).  We find no error of law and conclude the Board's decision is supported by substantial evidence.  Accordingly, we affirm.  See 8th Cir.  R. 47B.